819 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles L. MURRELL, Plaintiff-Appellant,v.TRAILWAYS SOUTHEASTERN LINES, INC., Defendant-Appellee.
No. 86-1667.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1987.Decided May 21, 1987.

Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Charles L. Murrell, appellant pro se.
G. Paris Sykes, Jr., Lewis Bernard Gardner, Ford & Harrison;  Marcellus Craig Garner, Jr., McNair, Glenn, Konduros, Corley, Singletary, Porter, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e et seq., is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Murrell v. Trailways Southeastern Lines, Inc., C/A No. 80-2130 (D.S.C., Jan. 14, 1986).


2
AFFIRMED.